Berdon, J.,
dissenting. I disagree with the majority’s conclusion that a property owner, without any fault on his or her part, may be required to remove pollutants from his or her property, even though the cost of removal could substantially exceed the value of the property. I agree with the trial court’s well reasoned opinion that “maintaining any facility or condition which reasonably can be expected to create a source of pollution” under General Statutes § 22a-432 requires more than passive ownership. Active, or positive conduct—that is, some fault on the part of the property owner—is required for one to maintain the condition that pollutes the waters. Without this conduct, a property owner should not be liable for full remediation costs. If this becomes our law, persons will be compelled to obtain costly environmental surveys before they acquire title to any property. Indeed, it would be foolhardy for a person to accept an inheritance, as the plaintiff did here, without such a costly survey.
I cannot believe that the legislature intended such a draconian result. The majority concedes that the result “violates notions of fairness.” Neither the plaintiff nor her deceased husband, from whom she inherited the property, were at fault in this case.1 Yet, the majority interprets the statute to hold her personally liable for the cleanup as well as subjecting her to fines of up to $25,000 per day. See General Statutes § 22a-438.
Furthermore, the majority opinion will raise havoc with our financial institutions, with the state economy and with the ability of persons to purchase homes. Although General Statutes § 22a-452b provides an exemption for mortgagees who acquire title to real estate by foreclosure, the exemption, as the majority *397concedes, is a limited one. The exemption merely relieves the mortgagee who obtains title to property by way of foreclosure or tender of a deed in lieu of foreclosure from “assessment, fine or other costs imposed by the state.” It does not exempt the mortgagee from an order issued by the defendant, similar to the one issued in this case, to abate and remove the pollution. In addition, such an order can clearly be enforced by issuance of a mandatory injunction.
The amicus brief filed by the Connecticut Bankers Association and The Banks’ Association of Connecticut forcefully points out (pp. 2-5) the substantial impact of the decision: “[T]he amici wish to emphasize to this court that a ruling contrary to that issued by the Superior Court will not only have a devastating impact upon [the plaintiff], but will also have a significant adverse impact on an already struggling commercial real estate industry in the State of Connecticut. ... If the word ‘maintain’ as used in ... § 22a-432 does not require ‘active involvement,’ or ‘positive conduct or effort,’ the reach of the [Department of Environmental Protection (DEP)]’s enforcement arm will go far beyond innocent landowners such as [the plaintiff]. Rather, the DEP would have the unilateral ability to impose liability upon other innocent parties such as secured lenders and fiduciaries who hold properties in trust. Moreover, taken to its logical extreme, the DEP’s interpretation of ... § 22a-432 would make an innocent lender potentially liable for environmental cleanup costs from the very moment that the closing papers are signed because the DEP, on its own authority, could conclude that a lender ‘maintained’ a condition giving rise to liability under ... § 22a-432 by entering into contractual agreements (e.g., a mortgage) with a borrower who owns contaminated land. . . .
“The inevitable result of this decision will be a further reduction in the availability of credit and an *398increase in the costs of loan transactions. The shock wave from a reversal of the Superior Court’s decision will spread far beyond [the plaintiff] and secured lenders, and will be felt by all persons seeking financial assistance to fund new plantfs] or property—even those persons who have not caused or contributed to the contamination. At a time when Connecticut’s economy is suffering through the throes of a recession, the lending industry and manufacturers can ill afford the uncertainty and risks that will result if the Superior Court’s decision is overruled.” See also amicus curiae brief of the Banking Law Section of the Connecticut Bar Association.
It is important to note that the defendant is not without a remedy for pollution that occurs without fault on the part of the landowner. If the party that caused the pollution does not act immediately to contain and remove or mitigate the condition, or if the party is unknown, the defendant may contract to clean up the site. General Statutes § 22a-451 (b). General Statutes § 22a-452a provides that “any amount paid by the commissioner . . . pursuant to subsection (b) of section 22a-451 to contain and remove or mitigate the effects of a spill shall be a lien against the real estate on which the spill occurred or from which it emanated . . . .” Thus, in this case, under the alternative statutory scheme which allowed the defendant to recover remediation costs by filing a lien on the plaintiff’s property, the plaintiff could have been held liable to the extent of the value of her land.
This case is not about being for or against the environment. Certainly, no one wants to pollute or endanger our drinking water. This case boils down to the simple issue of fairness. No one is suggesting that the innocent property owner should not ultimately be responsible to the extent of the value of the land. Rather, the issue is whether the innocent landowner *399should be financially liable for the enormous cost of remediation, which is likely to amount to sums over and above the value of her property, subjected to staggering fines or open to even more severe action by the court. I do not believe that the legislature intended such a harsh result.
In addition, I disagree with the majority’s analysis. For § 22a-432 to impose liability in this case, as the majority points out, the court must find that mere ownership of property, without fault, amounts to “maintaining” a condition that “reasonably can be expected to create a source of pollution.”
First, the majority sets an erroneous standard by stating that our review is “quite limited.” Although our review may be somewhat limited, we are not required to abstain from review or to give carte blanche to the administrative agency’s interpretation. On the contrary, we have a legislative mandate to review and reverse decisions that are in “violation of . . . statutory provisions” or “in excess of the statutory authority of the agency . . . .” General Statutes § 4-183 (j).
The majority concludes that we must travel down the path set by the defendant’s construction of § 22a-432 by according the defendant’s interpretation great deference. We have long held that “[although the factual and discretionary determination of administrative agencies are to be given considerable weight by the courts ... it is for the courts, and not for administrative agencies, to expound and apply governing principles of law.” (Citations omitted; emphasis added; internal quotation marks omitted.) Connecticut Humane Society v. Freedom of Information Commission, 218 Conn. 757, 762, 591 A.2d 395 (1991). Furthermore, we have always withheld this deference when there has been no previous judicial scrutiny. “Ordinarily, the construction and interpretation of a statute is a question *400of law for the courts where the administrative decision is not entitled to special deference, particularly where, as here, the statute has not previously been subjected to judicial scrutiny or time-tested agency interpretations. Texaco Refining & Marketing Co. v. Commissioner, 202 Conn. 583, 599, 522 A.2d 771 (1987); Schlumberger Technology Corporation v. Dubno, 202 Conn. 412, 423, 521 A.2d 569 (1987); see also Board of Education v. Board of Labor Relations, 201 Conn. 685, 698-99, 519 A.2d 41 (1986); Wilson v. Freedom of Information Commission, 181 Conn. 324, 342-43, 435 A.2d 353 (1980). New Haven v. Freedom of Information Commission, 205 Conn. 767, 773-74, 535 A.2d 1297 (1988).” (Emphasis added; internal quotation marks omitted.) State Medical Society v. Board of Examiners in Podiatry, 208 Conn. 709, 718-19, 546 A.2d 830 (1988); see also Connecticut Light & Power Co. v. Department of Public Utility Control, 210 Conn. 349, 357, 554 A.2d 1089 (1989); Nichols v. Warren, 209 Conn. 191, 203, 550 A.2d 309 (1988). I do not usually string cite, but feel compelled to do so in this case since the majority erroneously places such great weight on the defendant’s interpretation.2
The majority also states that the deference to the defendant on the interpretation of the law in this case is greater because the defendant has on one occasion “interpreted § 22a-432 to hold an innocent landowner liable to abate a polluted condition on his land.” This sole circumstance cannot be sufficient for this court to turn our judicial function over to the executive branch of government.
*401Moreover, we have held that since the term “maintain” is not defined by the legislature, we must assess its meaning “ ‘according to the commonly approved usage of the language.’ ” Aaron v. Conservation Commission, 183 Conn. 532, 548, 441 A.2d 30 (1981); General Statutes § 1-1.1 agree that the word maintain may have varying meanings, but all the definitions have one thing in common—that is, some action or positive conduct. See majority opinion p. 375.
The majority opinion is contrary to our own precedent. We have consistently held, in the context of environmental law and within the same statutory title, that the word “maintenance” requires some conduct on the part of the individual. Aaron v. Conservation Commission, supra, 549.3 Likewise, in Anderson v. Bradley, 23 Conn. Sup. 87, 89, 177 A.2d 227 (1961), the word maintain was used to connote some action on the part of the person.4
Nevertheless, even if we conclude that maintenance is susceptible to two constructions “one of which would have an absurd consequence, a legislative intent to attain a rational result may be assumed.” Hartford Electric Light Co. v. Water Resources Commission, 162 Conn. 89, 103, 291 A.2d 721 (1971). We do not leave our common sense at home when interpreting a stat*402ute. “As Justice Holmes put it in Roschen v. Ward, 279 U.S. 337, 339, 49 S. Ct. 336, 73 L. Ed. 722 (1929): ‘[TJhere is no canon against using common sense in construing laws as saying what they obviously mean.’ ” State v. Roque, 190 Conn. 143, 153, 460 A.2d 26 (1983).
Furthermore, although I agree that the legislature intended to abate pollution and protect our water, that sentiment alone does not indicate that the legislature intended to hold innocent landowners personally liable beyond the value of the land. The majority’s discussion regarding the water pollution “crisis” is totally irrelevant.
Finally, I also disagree with the majority’s analysis regarding the law of nuisance. In the Mianus Bridge case, we made it absolutely clear that the state of Connecticut could not maintain an action for public nuisance absent intentional conduct on the part of the defendant. State v. Tippetts-Abbett-McCarthy-Stratton, 204 Conn. 177, 183, 527 A.2d 688 (1987). In the context of the law of nuisance, we have held that intentional means “not that a wrong or the existence of a nuisance was intended but that the creator of them intended to bring about the conditions which are in fact found to be a nuisance.” Beckwith v. Stratford, 129 Conn. 506, 511, 29 A.2d 775 (1942). There was no such intentional conduct on the part of the plaintiff in this case.
Furthermore, the Restatement (Second) of Torts is instructive. Section 839 places on the possessor of land the obligation to abate an artificial condition that constitutes a nuisance. The scope of the possessor’s duty is “not an absolute duty to prevent harm to others at all costs, but merely a duty to do what is practicable and reasonable under the circumstances. . . . If he does take the action [to abate the unnatural condition] but it proves insufficient to stop or prevent the condi*403tion from causing harm, he may or may not be liable depending on whether the action that he took was reasonable under the circumstances.” 4 Restatement (Second), Torts § 839, comment (e). For an innocent landowner to be held liable for costs of abatement beyond the value of the land is not reasonable.
It is an “ ‘elementary rule of statutory construction that we must read the legislative scheme as a whole in order to give effect to and harmonize all of the parts.’ ” Connecticut Light & Power Co. v. Department of Public Utility Control, 216 Conn. 627, 636, 583 A.2d 906 (1990). The statutory scheme is clear—the legislature intended to hold persons who have intentionally caused pollution liable for the full extent of damage. The legislature did not intend to hold innocent landowners liable beyond the value of their land, but instead intended to have the defendant contract to do the cleanup and place a lien on the property pursuant to §§ 22a-451 and 22a-452a.
The majority opinion will place enormous costs not only on property owners, but also on the financial market. A significant portion of the state’s land and landowners may be affected by this decision. The majority’s interpretation of § 22a-432 may have a large impact on landowners because significant parts of greater Hartford, Bridgeport and New London are located over groundwater that may be problematic.5 It could have *404a devastating effect on the ability of individuals to purchase homes. Sound public policy requires that we interpret “maintain” to require some conduct on the part of the landowner.
Accordingly, I respectfully dissent.

 Indeed, as the majority points out, the plaintiff did not have access to the property from the time she took title until the pollutants were discovered.


 The defendant argues that the trial court improperly substituted its judgment for that of the agency as to the weight of the evidence on questions of fact only. The majority, however, concludes that the trial court failed to afford proper deference to the agency’s construction of General Statutes § 22a-432, even though the defendant does not challenge the trial court’s failure to defer regarding statutory interpretation.


 In Aaron v. Conservation Commission, 183 Conn. 532, 441 A.2d 30 (1981), the plaintiff claimed that a septic system was exempt from regulation under General Statutes § 22a-40 (a) (4) because it was “ ‘incidental for the enjoyment and maintenance of residential property.’ ” This court defined “maintenance” as “ ‘the labor of keeping something ... in a state of repair or efficiency.’ ” Id., 549.


 In Anderson v. Bradley, 23 Conn. Sup. 87, 177 A.2d 227 (1961), the defendants purchased property that contained a covenant that required owners to “keep and maintain” a dam located on the premises. The dam was later destroyed in a flood and the plaintiffs sought a decree ordering the defendants to rebuild the dam to its former height. The court found that the words “keep” and “maintain” required the defendants to take action to prevent the dam from gradually deteriorating, although it did not include a duty to reconstruct or restore the dam. Id., 89.


 “[A]ccording to the DEP’s 1987 Water Quality Classifications Map of Connecticut, large parts of the Greater Hartford, New Haven, Bridgeport, and New London metropolitan areas are located over groundwaters classified as GB or GC. A classification of GB means that the water ‘may not be suitable for direct human consumption due to waste discharges, spills or leaks of chemicals or land use impacts’ .... A classification of GC means that discharges to the groundwaters are permitted and ‘the historic waste disposal practices may have, for all practical purposes, permanently rendered the groundwater unsuitable for drinking water without treatment.’ ” Amicus brief of the Connecticut Bankers Association and the Banks’ Association of Connecticut p. 4.